Citation Nr: 0121298	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  00-07 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the appellant filed timely substantive appeals with 
regard to a November 1995 rating decision denying service 
connection for a left knee condition; and a May 1996 rating 
decision denying an increased disability evaluation for a 
left hand condition.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel





INTRODUCTION

The appellant had active duty from October 1942 to August 
1943.  This matter was last before the Board of Veterans' 
Appeals (Board) in October 1999, on appeal from rating 
decisions of the Chicago, Illinois,  Department of Veterans 
Affairs (VA) Regional Office (the RO).   

Upon its last review, the Board found that the appellant had 
not submitted new and material evidence that was sufficient 
to reopen a claim of entitlement to service connection for 
the residuals of a cervical spine or neck injury.  The Board 
also noted that the RO had found the appellant did not submit 
timely substantive appeals with regard to claims then pending 
appellate review for a left knee disorder and a  left hand 
disorder.  Because the RO had not notified the appellant that 
his substantive appeals had not been timely filed, the Board 
remanded those claims to the RO to ensure that the 
appellant's due process rights were fulfilled.  

The remanded claims were returned to the Board in July 2001, 
and the record is now ready for appellate review.   



FINDING OF FACT

1. The deadline for filing a timely substantive appeal 
pertaining to claims of entitlement to service connection 
for a left knee disorder and an increased disability 
evaluation for a left hand scar was October 10, 1997.

2. The appellant filed a substantive appeal with regard to 
the foregoing claims on October 30, 1997.




CONCLUSION OF LAW

The appellant's substantive appeals were not timely filed, 
and the appeals must, therefore, be dismissed. 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.302, 20.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that on November 9, 1995, the appellant 
was notified that a  claim of entitlement to service 
connection for a left knee disorder was denied by the RO.  
The appellant was apprised of his rights to appeal the 
decision in question.  On May 1, 1996, the appellant filed an 
application for VA compensation, and alluded to a then-
present knee disorder.  Although the RO construed this 
document as a new claim, (thus denied by letter to the 
appellant on May 31, 1996), upon its October 1999 review, the 
Board determined that the May 1996 application constituted a 
valid notice of disagreement with the November 1995 rating 
decision.  By letter dated August 11, 1997, the appellant was 
forwarded a Statement of the Case pertaining to the denial of 
service connection for a left knee disorder.  On October 30, 
1997, through his representative, the appellant submitted 
argument in support of the claim, and that document was 
construed as the appellant's substantive appeal.   

The appellant's claim of entitlement to an increased 
disability evaluation for a left hand disorder was received 
in May 1996, and was denied by a rating decision in May 1996; 
the veteran was notified of that determination by a letter 
dated May 31, 1996.  The appellant's notice of disagreement 
as to that issue was received in March 1997, and a Statement 
of the Case forwarded to the appellant by the letter dated 
August 11, 1997.  In addition to submitting argument 
pertaining to his claimed left knee disorder, the appellant's 
representative proffered argument relative to the disability 
rating claim of the left hand disorder in the document 
received on October 30, 1997.

Pursuant to 38 U.S.C.A. § 7105(a), appellate review before 
the Board is initiated by the filing of a notice of 
disagreement, and is completed by a substantive appeal after 
a statement of the case is furnished.  Under 38 U.S.C.A. § 
7105(b)(1), appeals must be in writing and be filed with the 
activity which entered the determination with which 
disagreement has been expressed.  38 C.F.R. § 20.202.  The 
substantive appeal may be filed by the claimant or by his or 
her representative.  38 C.F.R. 
§ 20.301(a). A substantive appeal must generally be filed 
within 60 days from the date that the RO mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b).

In this matter, the deadline to file a substantive appeal or 
a request for additional time to do so for both the left knee 
and the left hand disorders was 60 days after the mailing of 
the Statement of the Case on August 11, 1997, (i.e., October 
10, 1997).   
The appellant did not file his substantive appeal until 
October 30, 1997, about three weeks past the deadline, and 
there is no evidence of record that he filed a request for an 
extension of time.  Thus, he clearly missed the deadline to 
file a substantive appeal. 

Because the appellant has not submitted an adequate 
substantive appeal as to the issues of entitlement to service 
connection for a left knee disorder and an increased 
disability evaluation for a left hand disorder, the Board 
finds it has no jurisdiction over those appeals, and they 
will, therefore, be dismissed. 38 U.S.C.A. § 7108; see Roy v. 
Brown, 5 Vet. App. 554 (1993); YT v. Brown, 9 Vet. App. 195, 
198-9 (1996); Fenderson v. West, 12 Vet. App. 119, 128-31 
(1999).

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") became law.  The VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See  
38 U.S.C.A § 5103A, et.seq. (West Supp. 2001). 

In this matter, further development or remand of the claims 
would not avail the appellant,  as no reasonable possibility 
exists that such would aid in substantiating the claims.  The 
appellant and his then representative were advised in October 
1999, through the Board's remand, that these claims faced 
possible dismissal for failure to file timely substantive 
appeals and were advised of the statute, regulations and 
precedents governing such determinations.   The record 
reflects that, by letter dated in October 1999, the appellant 
was afforded an additional opportunity to provide argument, 
evidence, or comment upon this issue.  The appellant was 
again advised of the applicable law by the furnishing of a 
Statement of the Case, provided in March 2000.  The appellant 
also testified at an April 2000 RO hearing.

The critical inquiry is whether the appellant filed any 
document or correspondence between August 11 and October 30, 
1997 which could be construed as a Substantive Appeal on the 
issues in question.  Plainly, he did not, and the Board 
concludes that timely substantive appeals were not filed.  



ORDER

The appeals are dismissed.



		
	James A. Frost 	
	Acting Member, Board of Veterans' Appeals



 

